Name: Commission Regulation (EEC) No 1398/88 of 24 May 1988 deleting Annex I to Regulation (EEC) No 1205/88 as regards the supply of common wheat to Non-Governmental Organizations (NGOS) as food aid
 Type: Regulation
 Subject Matter: non-governmental organisations;  plant product;  cooperation policy
 Date Published: nan

 No L 129/6 Official Journal of the European Communities 25 . 5. 88 COMMISSION REGULATION (EEC) No 1398/88 of 24 May 1988 deleting Annex I to Regulation (EEC) No 1205/88 as regards the supply of common wheat to non-governmental organizations (NGOs) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2) and in particular Article 6 ( 1 ) (c) thereof, Whereas, by Annex* I to Regulation (EEC) No 1205/88 (3), the Commission issued an invitation to tender for the supply of 10 000 tonnes of common wheat for an NGO as food aid ; whereas the conditions of the supply shoudl be reviewed and the Annex in question should consequently be deleted, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1205/88 is hereby deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p . 1 . (2) OJ No L 356, 18 . 12 . 1987, p . 8 . 0 OJ No L 115, 3 . 5 . 1988 , p . 20 .